Citation Nr: 1446024	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-44 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of electrical shock, including muscle damage, nerve damage, vertigo, and an adrenal gland disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to October 1969.

He appealed to the Board of Veterans' Appeals (Board/BVA) from April 2007 and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2013, as support for his claim, he testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board Hearing.  During the hearing, the Veteran indicated he wanted his medical records reviewed by a private physician, unaffiliated with VA's healthcare system, for a medical nexus opinion concerning whether he has any muscle or nerve damage, or any other disability, as a result of the electrical shock during his service.  A licensed, board-certified, neurologist resultantly reviewed this case and submitted his conclusions in May 2014.

Other medical records also have been associated with the claims file since the RO last adjudicated this claim.  In September 2014, however, when contacted by the Board, the Veteran waived his right to have the RO initially consider this additional evidence as the Agency of Original jurisdiction (AOJ), preferring instead that the Board go ahead and consider this additional evidence in the first instance.  See 38 C.F.R. § 20.1304(c).  But also see BVA Fast Letter 14-02 (setting forth that a waiver of initial AOJ review will not be required for newly received-evidence, but only for claims appealed on or after February 2, 2013). 




FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has any current neurological damage, vertigo, or adrenal gland dysfunction as a result of the electrical shock at issue during his military service.

2.  But the evidence is in relative equipoise, meaning as probative for as against the claim, concerning whether he has left trapezius and right pectoral muscular damage from that injury in service.


CONCLUSIONS OF LAW

1.  The criteria are not met for entitlement to service connection for neurological damage, vertigo, and an adrenal gland condition.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria are met, however, for entitlement to service connection for injury to the right pectoral and left trapezius muscles, including pain and hypoesthesia as a consequence of the electrical shock injury in service.  Id.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, of the information and evidence VA will obtain, and of the information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).

To this end, the Veteran was provided this required notice and information in a January 2007 letter.  He more recently was provided a separate VCAA notice in September 2009 in regards to unspecified nerve and muscle damage, after which his claim was readjudicated in September 2010.  Ideally, VCAA notice should precede the initial adjudication of the claim by the RO as the AOJ.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it did not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  This occurred in this instance, and he has not alleged any notice deficiency during the processing or adjudication of this claim, certainly none that is unduly prejudicial, meaning more than harmless or outcome determinative of this claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The VCAA further provides that VA has a duty to assist in developing a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  This duty also has been satisfied.  The Veteran's service treatment records (STRs) and post-service private and VA treatment records have been obtained and associated with his claims file for consideration.  There are no outstanding records that he has requested VA to obtain or that are potentially relevant to his claim that are obtainable.

He was provided a VA compensation examination in March 2007, and the findings contained in the report of that evaluation are adequate for adjudication purposes, as are the findings from a subsequent VA examination, in May 2010.  He argues that this later examination was inadequate, as he felt the examiner did not allow him to explain or elaborate on his symptoms.  He did not specify what should have been done differently or how the curtness of the examiner affected the resulting opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (requiring that VA ensure the adequacy of any examination performed).

In any event, as already alluded to, the Board since has obtained additional medical comment concerning this case in the way of a private medical opinion in May 2014 from a licensed, board certified, neurologist.  The Veteran had asked for the private opinion because he felt that VA physicians would not opine favorably and because he could not afford to see a private practitioner to obtain the opinion, himself, so the Board duly obliged.  The resulting independent medical expert (IME) opinion is adequate for adjudication purposes, as it was based on a comprehensive review of the records in the file and addresses all relevant issues needing to be considered.  The examination reports, including especially this one in particular, reflect consideration of the relevant medical history and set forth findings enabling the Board to make a fully-informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Even in response to this additional opinion, the Veteran has alleged that it, too, is inadequate because it does not contain an explanation of how he could have such an extensive injury as an electrical shock without any residual nerve damage.  The Board is not persuaded, however, including since alternate explanations on etiology, beyond whether the claimed disability is related to service, are not required or necessary to resolving a claim.  See 38 C.F.R. § 3.159(c)(4).  As a general proposition, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that, although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Id. But even when this is called into question, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

An examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  Such is the case here; there are no inconsistencies or ambiguities in the IME report, and the Veteran has not challenged the competency of this additional examiner (again, who is a licensed, board certified, neurologist), only instead the adequacy and thoroughness of his report, which, along, are insufficient to invalidate it.  See Sickels, 643 F.3d at 1365-66; Rizzo, 580 F.3d at 1290-1291.

The Veteran has alleged that VA physicians, in general, simply refuse to document their favorable opinions in writing, while at the same time indicating to him orally that his symptoms are likely the result of his electrical shock injury in service.  But as the VA medical evidence is internally consistent, also with the IME opinion, there is no support for this notion.  Further, although he has alleged that VA doctors have said one thing while writing another, he has not pointed to any specific instances or specific physicians supposedly committing such as egregious error, nor has he presented any actual medical evidence supporting his theories.  Indeed, he was given an opportunity to respond to the IME opinion or to submit additional evidence, and he has not done so.  The Board thus finds that the duty to assist him in fully developing this claim has been met.  Also keep in mind the Board is at least partly granting his claim, albeit not entirely, despite the fact that the IME concluded unfavorably in all respects.

The undersigned Veterans Law Judge (VLJ) also complied with 38 C.F.R. § 3.103(c)(2) in conducting the Veteran's December 2013 hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The issue to be addressed was set forth and discussed.  The Veteran presented testimony regarding the incident in service, his problems since, and the reasons he believes his current symptoms are the natural consequence.  Thus, he demonstrated his actual knowledge of the evidence needed to substantiate this claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  He was also asked about his then current treatment and whether there were any pertinent medical records outstanding, so still needing to be obtained.  The IME opinion was obtained pursuant to the back-and-forth discussion during his hearing.  He has not identified any prejudice in the conducting of that hearing, certainly none that is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service Connection

Service connection is granted for current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).

Establishing entitlement to service connection on a direct-incurrence basis requires competent and credible evidence showing:  (1) the existence of a present disability or, at the very least, showing the Veteran has had the alleged disability at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain enumerated diseases found at 38 C.F.R. § 3.309(a) are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year following separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).

But if chronicity of disease or injury in service is not shown, or if it is legitimately questionable, then a showing of continuity of symptomatology following service can be used to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service to, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology, however, only can be used to establish this required linkage between the current disability and service if the condition being claimed is one of those explicitly recognized as "chronic" under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran has not been diagnosed with any of the listed "chronic" disabilities, service connection cannot be established on this alternative basis.

He asserts that an electrical shock injury in service has resulted in both permanent nerve and muscular damage, as well as an adrenal gland condition.  He alleges that he has had pain and discomfort in the left area of his chest and his left upper arm since that incident in service, and that his grip strength also has been reduced.  He already has been determined entitled to service connection for scar tissue and arthritis of his left shoulder, left elbow, left knee, and left hip, as consequences of that electrical shock injury during his service.  So there is no disputing that unfortunate trauma occurred, only instead whether he also has still additional disability as a result.  And it is in this latter respect that most of the evidence is unfavorable to his claim.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The record reflects that he sustained first, second, and third degree burns as a result of that electrical shock injury in service.  The third degree burns were located on his right upper chest and back left shoulder.  His October 1966 discharge examination found him fit for further duty, but with burns to his right anterior chest and left post scapular area.  During his later separation examination in September 1969, these burns were noted as a skin abnormality.  He had a normal neurologic examination.  

In regards to his assertion that he has an adrenal gland condition as a result of the shock, the evidence does not show he has been diagnosed with any such condition.  He asserts that he has a pain in the area of his left adrenal gland that feels like a bruise.  He also explained that he had his saliva tested by a holistic doctor in the early 1990's, which showed adrenal malfunction, but he was unable to explain what the problem was or provide a diagnosis.  The March 2007 VA examiner found no evidence suggesting the Veteran had an adrenal disease, and instead opined that his pain was a result of lumbar strain.  That examiner diagnosed degenerative joint disease and lumbar disc disease.  The Veteran was denied service connection for this disability in November 2012, and he did not appeal that decision.  Similarly, the May 2010 VA examiner found no evidence suggesting the Veteran had an actual adrenal gland condition, much less as a result or consequence of the trauma at issue in service.

In regards to the claimed vertigo, the Veteran alleges that he has intermittent problems with this, especially when he stands up quickly.  He was diagnosed with orthostatic hypotension during his May 2010 VA examination, but the examiner clarified that it was not related to the Veteran's military service, so including the electrical shock injury at issue.  That VA examiner explained that there was no relationship between that injury and the symptoms, which did not start until some 30 years following the Veteran's separation from service.  

In regards to the claimed neurological damage, the Veteran has been diagnosed with peripheral neuropathy, left axillary neuropathy, and cervical radiculopathy.  In June 1994, he was diagnosed with carpal tunnel syndrome (CTS), which the March 2007 VA examiner opined caused the peripheral neuropathy.  However, an April 2008 VA neurological consultation note indicated the Veteran did not have CTS, despite a positive history of it.  That consultation did find evidence of injury to the left axillary nerve, resulting in sensory changes, but did not in turn relate this disability back to the electrical shock injury in service.  However, the Veteran was observed at that time to have hypoesthesia in the area of the burns.  An April 2008 private consultation, on the other hand, resulted in normal nerve and muscle examinations.  A February 2010 VA neurology physician noted that the Veteran's peripheral neuropathy was probably due to his heavy drinking.  In September 2011, his VA physician noted that it seemed unlikely that the tingling in the hands was due to high-voltage injuries in service (referring to the electrical shock).  She said that such injuries can cause spinal cord damage, but that radiological testing did not reveal spinal cord lesions.  She noted that degenerative disc disease could also cause the symptoms.  A May 2012 VA physician commented that the electrical shock may be contributing to the Veteran's symptomatology, but also noted that he had multi-level cervical spondylosis and stenosis and impaired glucose tolerance, which also could contribute to or cause neuropathy.  The Veteran was denied service connection for cervical radiculopathy in April 2007, and he did not appeal that decision.

In regards to his additionally claimed muscular damage, the Veteran has been diagnosed with atrophy of the left biceps and hypoesthesia in the right pectoral and left trapezius muscles.  The August 1992 and December 1994 VA examiners both diagnosed muscle and skin damage secondary to the electrical shock, but did not identify the specific muscles involved.

During the May 2010 VA examination, the Veteran acknowledged that he was service connected for arthritis, but maintained that his muscle and nerve problems were separate and distinct from his joint problems.  He complained of intermittent numbness in his hands, also numbness in his feet, and pain in his left arm.  He was diagnosed with peripheral neuropathy of the upper and lower extremities and left axillary nerve neuropathy.  He also complained of pain in his right chest area and left back of shoulder since the shock.  It was noted he had skin grafts during service.  During the examination, no muscle was found to be injured, destroyed, or transversed, but the Veteran was diagnosed with residual pain of the right pectoral and left trapezius, as well as left biceps atrophy.  


The May 2010 VA examiner opined that the peripheral neuropathy of the hands and feet was not due to service because the shock would not have caused diffuse polyneuropathy.  He conversely could not opine on the axillary neuropathy or the decreased muscle mass (atrophy) without resorting to mere speculation.  He opined that the pain and hypoesthesia in the right pectoral and left trapezius, however, were related to the electrical shock in service.

Because of the Veteran's request, and because the previous VA examinations did not address the etiology of his muscle atrophy or left axillary neuropathy, the IME opinion was requested.  The May 2014 report concluded that it was less likely than not that any neurological condition was related to the Veteran's service, in particular the electrical shock injury at issue.  He noted the Veteran did not have any neurological problems at the time of the incident, and that there specifically was no motor deficiency found.  Because there was nothing objectively noted then, he found it unlikely that any current symptoms are related.  Similarly, the opinion noted that that there were no muscular injuries noted at the time of the incident, and nothing suggesting a current injury related to service.

Based on this collective body of evidence, the Board does not find service connection warranted for an adrenal condition, vertigo, or any neurological condition, as the preponderance of the evidence weighs against a relationship between these claimed disabilities and the Veteran's service.  Conversely, the Board finds that service connection is warranted for the residuals of injury to his right pectoral and left trapezius muscles, including consequent pain and hypoesthesia.  The evidence regarding muscle damage is in relative equipoise, meaning about evenly balanced for and against this portion of the claim, and in this circumstance the benefit-of-the-doubt rule applies.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's statements alleging that he currently has an adrenal gland condition, vertigo, and nerve damage, which are also related to his service, are not probative.  He is competent to describe the circumstances of the injury, report the diagnoses he received owing to the injury, and report the pain and other symptoms that he has had ever since, as these statements fall in the realm of his own personal knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient in this situation.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  But, equally, he has not been shown to have the training or expertise needed to diagnose an adrenal gland condition or to competently opine that his symptoms of vertigo or any nerve condition are the result or consequence of his electrical shock injury in service because this ultimately is a medical not lay, determination.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Indeed, these theories were investigated and rejected by the VA examiners, IME, as well as his personal physicians.  Jandreau, supra.

His statements that he was told by the physicians who treated him in service and by current physicians that the shock would lead to nerve damage also are not probative.  Unfortunately, none of his physicians' notes contain more than speculation as to whether the electrical shock in service caused nerve damage.  The May 2012 neurological consultation indicated at most a possible relationship, but the opinion is insufficient to support service connection because the shock was only listed as one among several possible connections.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical statement using the term "could," or in the moving party's case, "may" or "possibly," without supporting clinical data or other rationale, is too speculative to provide the degree of certainty required for medical nexus evidence).  Moreover, aside from that, the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute competent 'medical' evidence in support of a service-connection claim.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

Accordingly, as only the pain and hypoesthesia have been related to the electrical shock injury in service, only this portion of this claim is being granted.


ORDER

Service connection for the residuals of an injury to the right pectoral and left trapezius muscles, including pain and hypoesthesia, is granted.  In all other respects this claim is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


